Title: Continuation of an Examination of the Boundaries of Louisiana, 15 January 1804
From: Jefferson, Thomas
To: 


               P.S. the Northern boundary of Louisiana, Coterminous with the possessions of England.
               The limits of Louisiana have been spoken of, in the preceding statement, as if those established to the West & North, by the charter of Louis XIV. remained still unaltered. in the West they are so, as already explained. but, in the North, a material change has taken place. with this however it was unnecessary to complicate our subject, while considering the interests of Spain alone: because the possessions of Great Britain, & not of Spain, are coterminous with Louisiana on it’s Northern boundary. we will now therefore proceed to examine the state of that boundary, as between Gr. Britain & the US.
               Disputes having arisen between Gr. Britain & France as to the limits between Canada & Louisiana on the one side, & the countries of the Hudson’s bay, & North Western companies on the other, it was agreed by the treaty of Utrecht (1713) Art. X. that ‘Commissaries should be forthwith named by each party to determine the limits between the bay of Hudson and the places appertaining to the French, & to describe & settle the boundaries between the other British & French colonies in those parts’ these Commissaries accordingly fixed the Northern boundaries of Canada & Louisiana, by a line beginning on the Atlantic, at a Cape or Promontory in 58°-30’ N. Lat. thence South Westwardly to the lake Misgosink, or Mistasin, thence farther S.W. to the lat. of 49.° North from the Equator, and along that line indefinitely. [Hutchins’s topographical description of Louisiana. pa. 7.] thus the Northern boundary of Canada and Louisiana became fixed, & the latter particularly became changed to the parallel of 49.° from the Equator, instead of the highlands inclosing the Northern waters running directly or indirectly into the Misipi, as settled by Louis XIV. Canada being, by the peace of 1763. transferred to England, it’s Southern boundary was settled by the treaty of 1783. with the US. along the St. Croix & highlands bounding the Southern waters of the St: Laurence, the 45th. degree of latitude to the water communication between the lakes, and along that communication to the lake of the woods; whence the line of the US. was to run due West, till it should strike the Missisipi. now, according to the maps of that time, and particularly Mitchell’s on
   *the identical map used by the negociators, with their MS. marks on it, is deposited in the office of state.
 which the boundary of 1783. was predicated, the line of 49.° passes through the Southern part of the lake of the Woods: and the NorthWestern point of the lake of the Woods, as observed by Thompson, Astronomer to the North West company, is in Lat. 49°-37.’ [Mc.Kenzie’s 2. voyage chapt. 13.] at that lake therefore the English negotiators ceased to pursue the water communication, because, South of the latitude of that lake, they owned nothing: and to have followed the water line further Northwardly, would have broken in upon the continuity of their Southern boundary. Canada was thus closed to the West, by it’s Northern & Southern limits meeting in a point in the lake of the Woods. it was at that time believed that the Missisipi, heading North of 49.° would have been intersected by that line of latitude, and our possessions consequently closed. but subsequent information rendered it probable that that river did not extend so far North; (it is now said only to 47.° 38’) and consequently that there was an unclosed space between it’s source & the lake of the woods. without undertaking to decide what were the limits dividing Great Britain & Spain in that quarter, we concluded it would be safest to settle, as occasions should offer, our boundary there with both nations, on the principle of ‘valeat quantum valere potest’ with each. having to form a convention with England for ascertaining our limits in the North Eastern quarter, we took that occasion for closing, as far as depended on her right, the vacancy in our North Western angle; & therefore proposed it to her. while negociations were going on at London for this purpose, an opportunity occurred of our acquiring Louisiana: and the stipulations being promptly concluded, a treaty for that acquisition was actually signed at Paris twelve days before that of London was concluded. but this treaty was not known to the negociators of either party at London; nor could the rights acquired by it, be affected by arrangements instituted & compleated there merely for the purpose of explaining and supplying the provisions in the treaty of 1783. in result, this acquisition rendered these explanations unnecessary, and the Vth. article respecting them merely nugatory. for England holding nothing in that quarter Southward of 49.° the line proposed in the Vth. article, from the NorthWestern point of the lake of the Woods Southwardly to the nearest source of the Misipi, is through a country, not belonging to her, but now to the US. consequently the consent of no other nation can now be necessary to authorise it. it may be run, or not, and in any direction which suits ourselves. it has become a merely municipal object respecting the line of division which we may chuse to establish between two of our territories.   It follows then that the Vth. Article of the Convention of London of May 12. 1803. should be expunged, as nugatory; and that instead of it, should be substituted one declaring that the dividing line between Louisiana & the British possessions adjacent to it, shall be from the North Western point of the Lake of the Woods, along the water edge Westwardly to it’s intersection with the parallel of 49.° North from the Equator, then along that parallel (as established by the treaty of Utrecht between Gr. Britain & France) until it shall meet the limits of the Spanish province next adjacent. and it would be desirable to agree further that, if that parallel shall, in any part, intersect any waters of the Missouri, then the dividing line shall pass round all those waters to the North until it shall again fall into the same parallel, or meet the limits of the Spanish province next adjacent. or, unapprised that Spain has any right as far North as that, & Westward of Louisiana, it may be as well to leave the extent of the boundary of 49.° indefinite, as was done on the former occasion.
               Jan. 15. 1804.
             